DETAILED ACTION
This correspondence is in response to the communications received March 23, 2021.  Claims 1-7 are pending.  Claims 8 and 9 have been withdrawn from examination by Applicant.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 8 and 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation on lines 4-5 of claim 1, “first high-resistance regions constructed from a polysilicon film formed and formed” renders the claim indefinite.  It is unclear just what is meant here by the italicized portion of the recitation.  It is unclear what is formed, then further formed is meant to signify.  Are there a plurality of polysilicon films formed, and is this a further pluralization in addition to the plural first high-resistance regions formed from the polysilicon film?  Is this a typographical error?  Clarification on the matter would be beneficial to the understanding of the claim.


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the 


    PNG
    media_image1.png
    483
    909
    media_image1.png
    Greyscale


Regarding claim 1, Applicant discloses in Fig. 1A (annotated by Examiner and reproduced above), a semiconductor device, comprising:

a semiconductor substrate (10);

an insulating film formed on the semiconductor substrate (20): 

first high-resistance regions (101) constructed from a polysilicon film formed, and formed on the insulating film (on 20);



low-resistance regions (103) constructed from the polysilicon film, formed on the insulating film, and arranged on both ends of the first high-resistance regions and the second high-resistance region in a second direction orthogonal to the first direction (shown),

a sheet resistance of the second high-resistance region being higher than a sheet resistance of the first high-resistance regions.


Reasons for Allowance
Claims 1-7 would potentially be allowable if the 112(b) rejection were overcome.  The prior art discloses many instances of high resistance regions surrounded by lower resistance regions as can be seen in Smith et al. (US 6,140,910) Fig. 1, 2, reproduced below.

    PNG
    media_image2.png
    498
    794
    media_image2.png
    Greyscale

However, the claim limitations require as can be seen in the claim 1 analysis provided in the “Applicant’s Claim to Figure Comparison” section above, where the two first high resistance regions which are constructed of polysilicon sandwich the second high resistance region of polysilicon, and wherein the sheet resistance of the second high resistance region is higher than the two first high resistance regions, and further wherein low resistance regions contact all three of the first high resistance regions and the second high resistance region, at both ends, has not been found in the prior art.  It should be noted that copending application 16/356,359 is currently being rejected with the Lee et al. (US 4,455,567) reference, however, both the ‘359 application and the Lee reference disclose wherein the two first high resistance regions sandwiching the second high resistance regions have a higher sheet resistance than the second high resistance region, which is the opposite of what is being claimed in the instant application.




Double Patenting
higher than a sheet resistance of the second high-resistance region, and”, which is contrary to the instant application’s claim 1, where the sheet resistance of the second high-resistance region is higher than the first high-resistance regions.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893